—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered June 25, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, criminal possession of a weapon in the fourth degree and criminal possession of stolen property in the fifth degree, and sentencing her, as a second violent felony offender, to concurrent terms of 6 to 12 years, 4 to 8 years, 1 year and 1 year, unanimously affirmed.
The court properly permitted the People to introduce into evidence the balance of a statement made by the complainant to a police officer after defendant had introduced an excerpt from the same statement as a prior inconsistent statement (see, People v Torre, 42 NY2d 1036). The balance of the police report in question was not received as a prior consistent statement, but as part of the same statement.
In light of the overwhelming evidence of guilt, defendant could not have been deprived of a fair trial by a brief and isolated comment in the prosecutor’s summation improperly suggesting that defendant had revealed a particular strategy during voir dire and then changed strategy after hearing the evidence. Concur — Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.